Notice of Non-Compliant or Non-Responsive Reply
The reply filed on June 6, 2022 is not fully responsive to the prior Office action because the amendments to the claims do not comply with 37 CFR 1.126, which reads:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The original numbering of the claims must be preserved throughout the prosecution.  When claims are canceled the remaining claims must not be renumbered.  When claims are added, they must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not).  When the application is ready for allowance, the Examiner, if necessary, will renumber the claims consecutively in the order in which they appear or in such order as may have been requested by applicant.

As shown in Appendix 2, many of the claims have been canceled and/or renumbered.  See for instance, claim 19 which has been canceled and replaced with the subject matter of claim 20, but claim 19 retains its original number.  Original claim 21 is now renumbered as claim 20.  As such, claims 19-46 have been renumbered.
This creates a difficult and confusing situation, making it impossible to examine the current amendment.
As just one example, claim 28 as originally filed reads as follows:
28.  (New)  The screed plate according to claim 27, wherein the threaded bolt is arranged so that a longitudinal axis thereof is approximately parallel to the side opposite the paving surface.

Original claim 28 was indicated to set forth allowable subject matter as noted on page 20 of the office action mailed October 15, 2021.
Claim 28 as presented in the June 6, 2022 amendment is now a 14-line independent claim and contains none of the limitations set forth in original claim 28, and instead includes limitations of some other claim.
On pages 33-34 of the Response, Applicant argues that claim 28 contains limitations which are not found in the prior art.  However, the claim 28 argued by Applicant is not the claim 28 addressed in the previous office action.  
Claims 19-46 as set forth in the June 6, 2022 amendment and as argued do not correspond to the claims as rejected in the previous office action.  For this reason at least, it is impossible to examine these claims on the merits with respect to the previous office action and in light of Applicant’s arguments.
Applicant must submit a new amendment presenting originally-filed claims 17-46 in compliance with 37 CFR 1.126.  Canceled claims should not be renumbered.  
The amendment also submits new claims 47-80.  These claims must also be resubmitted, with their number beginning with wherever the properly presented claims 17-46 leave off.
Applicant’s arguments (the remarks on pages 28-36) will also have to be resubmitted and amended such that the claims in the arguments correspond to the compliant claims to be filed as noted above

The Response is further non-compliant with 37 CFR 1.111(b) which states that “the reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”
Applicant’s arguments, on page 35, merely assert that the limitations set forth in new claims 47-80 are neither disclosed nor suggested in the prior art.

Applicant’s Response does comply with 37 CFR 1.173(c) in that the Status of the claims and the Statement of Support are sufficient.  However, it is noted that a new status of the claims and statement of support must also be filed in response to this Notice updating the claim numbers to correspond with the compliant amendment to be filed.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  See 37 CFR 1.135(c).
EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Eileen D. Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993